Dismissed and Memorandum Opinion filed September 15,
2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00767-CR
____________
 
CLAUDIE CAMPBELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 799847
 

 
MEMORANDUM
OPINION
After a jury trial, appellant was convicted of the offense of
aggravated robbery and sentenced to ten years’ confinement on May 27, 1999.  Appellant’s
notice of appeal was not filed until August 31, 2011.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal that complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices Frost,
Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).